DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite receiving sensor data, identifying objects or features in an environment from the sensor data and estimating a vehicle position in the environment relative to identified objects.
The limitation of receiving sensor data and identifying objects or features in an environment from the sensor data, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or mathematical relationships but for the recitation of generic computer components.  Other than reciting ‘by a computing system, nothing in the claim elements precludes the step from practically being performed in the mind.    Alternatively, the broadest reasonable interpretation can also encompass performing calculations with a universal approximator such as a neural network.      If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.    If a claim limitation, under its broadest reasonable interpretation covers mathematical relationships, formulas, calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of estimating a vehicle position in the environment relative to identified objects, amounts to no more than a human looking at an image and estimating relative distance between objects in the image.   This additional element individually and in combination simply append well-understood, routine and conventional activities previously known to the industry.  Mere instructions to apply an exception cannot provide an inventive concept.  The claims are not patent eligible.


(Claims 2 – 10, 12 - 15 and 17 - 20): These claims respectively depend on claims 1, 11 and 16, and only add further details to the steps in those independent claims and are therefore also rejected on the same grounds as claims 1, 11 and 16.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan (20200201344).
(Claim 1): Viswanathan discloses a computer-implemented method comprising: receiving, by a computing system, data captured by one or more sensors associated with a vehicle (fig. 5, blk 310); identifying, by the computing system, one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating, by the computing system, a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 2): Viswanathan discloses the method of claim 1, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 3): Viswanathan discloses the method of claim 2, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 4): Viswanathan discloses the method of claim 3, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of 
(Claim 10): Viswanathan discloses the method of claim 1, further comprising: receiving additional sensor data captured by one or more additional vehicles, wherein the generating the position estimate for the vehicle within the known map is performed further based on the additional sensor data ([0048]).
(Claim 11): Viswanathan discloses a system comprising: at least one processor (fig. 1, blk 24); and  39Docket No. 48JH-280014a memory storing instructions that, when executed by the at least one processor, cause the system to perform (fig. 1, blk 26): receiving data captured by one or more sensors associated with a vehicle (fig. 1, blk 22; fig. 5, blk 310); identifying one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 12): Viswanathan discloses the system of claim 11, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 13): Viswanathan discloses the system of claim 12, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 14): Viswanathan discloses the system of claim 13, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of 
(Claim 16): Viswanathan discloses a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising ([0007]): receiving data captured by one or more sensors associated with a vehicle (fig. 1, blk 22; fig. 5, blk 310); identifying one or more objects or features in an environment of the vehicle based on the data captured by the one or more sensors (fig. 5, blk 320); and generating a position estimate for the vehicle within a known map based on one or more positional inferences pertaining to the vehicle, the one or more positional inferences pertaining to the vehicle being determined based on the one or more objects or features identified in the environment of the vehicle (fig. 1, blk 20; [0026]; [0028]; [0034]).
(Claim 17): Viswanathan discloses the non-transitory computer-readable storage medium of claim 16, wherein the generating the position estimate for the vehicle within the known map comprises identifying a plurality of lanes based on the known map, and determining that the vehicle may be positioned within a first lane of the plurality of lanes based on the one or more objects or features identified in the environment of the vehicle ([0038]).
(Claim 18): Viswanathan discloses the non-transitory computer-readable storage medium of claim 17, wherein the one or more objects or features identified in the environment of the vehicle comprise one or more additional vehicles ([0051]).
(Claim 19): Viswanathan discloses the non-transitory computer-readable storage medium of claim 18, wherein the identifying one or more objects or features in the environment of the vehicle further comprises determining, for each vehicle of the one or more additional vehicles, a direction of travel for the vehicle based on the data captured by the one or more sensors ([0038]; [0047]).
Allowable Subject Matter



















Claims 5 – 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663